Opinion of the Court
Quinn, Chief Judge:
The accused’s claim of error in regard to the acceptance of his plea of guilty to several offenses in violation of the Uniform Code of Military Justice is without merit for the reasons specified in our opinion in United States v Palos, 20 USCMA 104, 42 CMR 296, decided this date.
During sentence proceedings, the judge received evidence of the accused’s record of punishment under Article 15, Code, supra, 10 USC § 815. Since the offense charged was committed before the effective date of the 1969 Manual for Courts-Martial, which authorized consideration of such evidence, the record should not have been considered. United States v Johnson, 19 USCMA 464, 42 CMR 66 (1970). In view of the nature and number of the previous acts of misconduct and near maximum punishment imposed upon the accused, we are unable to conclude that the error did not result in prejudice to him. United States v Worrell, 19 USCMA 487, 42 CMR 89 (1970). Accordingly, the decision of the United States Army Court of Military Review is reversed as to the sentence. The record of trial is returned to the Judge Advocate General of the Army for submission to the Court of Military Review to redetermine the sentence.
Judge Darden concurs.